January 8, 2013.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              IN THE ESTATE OF ODEAN JONES, DECEASED

NO. 14-12-00864-CV


                     ________________________________

      Today the Court heard the unopposed motion filed by appellant, John
Wilson, Administrator of the Estate of Renita Jones, Deceased, to dismiss the
appeal from the judgment signed by the court below on August 20, 2012. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, John Wilson, Administrator of the Estate of Renita Jones, Deceased.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.